                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                               )
                                                       )
         v.                                            )   Criminal No. 18-10428-ADB
                                                       )
FRANKLIN FREDDY MEAVE VAZQUEZ,                         )
                                                       )
                       Defendant.                      )


              JOINT MEMORANDUM PURSUANT TO LOCAL RULE 116.5(a)

         The United States and counsel for the Defendant file this joint memorandum pursuant to

Local Rule 116.5(a), stating the following:

         1.     The government has provided automatic discovery. There are no pending

discovery requests.

         2.     Defendant has completed review of approximately 80 % of the discovery

provided by the government. The defendant intends to file discovery requests and hopes to do so

by April 8, 2019. In addition, defense counsel intends to file a sealed motion relating to

discovery. Counsel will expand on this motion and request a briefing schedule at the status

conference scheduled for April 8, 2019.

         3.     It does not appear at this time that there is a need for a protective order regarding

the dissemination of sensitive information.

         4.     Defendant does not yet know whether he will file any pretrial motions under Rule

12(b).

         5.     The Court has previously excluded the period from January 7, 2019 (the date of

the initial status conference) through April 8, 2019, the date of the interim status conference, for
the purposes of the Speedy Trial Act. The parties have not yet had an opportunity to discuss a

possible plea. They estimate that a trial will take approximately two weeks.

       6.      The parties request that a date for a further status conference and hearing on

defendant’s anticipated motion be discussed at the scheduled April 8, 2019 status conference.

                                      Respectfully submitted,

 FRANKLIN FREDDY MEAVE VASQUEZ                         ANDREW E. LELLING
 By his attorney,                                      United States Attorney

 /s/ Stylianus Sinnis                                  By: /s/ Laura J. Kaplan
 STYLIANUS SINNIS                                      LAURA J. KAPLAN
 Assistant Federal Public Defender                     CHRISTINE J. WICHERS
                                                       Assistant U.S. Attorneys




                                      Certificate of Service

        I certify that, on April 3, 2019, this document filed through the ECF system was sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                              /s/ Stylianus Sinnis
                                              Stylianus Sinnis




                                                 2
